                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND



   ROBERT HAUGHIE,
       Plaintiff,

       v.
                                                        Civil Action No. ELH-18-3963
   WEXFORD          HEALTH     SOURCES,
   INC., et al.,
       Defendants.

                                 MEMORANDUM OPINION

       Plaintiff Robert Haugie, a Maryland prisoner, filed a civil rights suit, through counsel,

under 42 U.S.C § 1983, alleging constitutionally inadequate medical care with respect to diagnosis

of a brain tumor. ECF 1 (the “Complaint”). He has sued multiple defendants, known and

unknown. They include Wexford Health Sources, Inc. (“Wexford”); Q. Mallory, R.N.; Charles

Williams III; Mary Rockefeller, N.P.; Michael Smith; Marian Peters, R.N.; Newman Azubuike;

Electa Awanga;1 Melaku Ayalew, M.D.; Yonas Sisay, M.D.; Hiruy Bishaw, M.D.; P.A.

Emmanuel; and Doe Defendants 1-10.2

       The Complaint contains six causes of action, which I shall denominate as counts. Count I,

alleging “Deprivation of Eighth Amendment Right to Medical Care,” is lodged against all

defendants. Id. ¶¶ 58-76. Count II, against Wexford, alleges “Policy & Practice of Denial of



       1
         Haugie refers to Awanga as an “attending nurse.” ECF 1, ¶ 25. Defendants contend that
she “is now a nurse practitioner” but was a registered nurse in November and December of 2015.
ECF 17 at 1 n.1.
       2
          Haugie also sued the Maryland Department of Public Safety and Correctional Services
(“DPSCS”). By Memorandum (ECF 35) and Order (ECF 36) of December 2, 2019, I dismissed
the suit as to the DSPCS.
Medical Care.” Id. ¶¶ 77-91. Count III, filed against all defendants, asserts violations of Articles

24 and 25 of the Maryland Declaration of Rights. Id. ¶¶ 92-96. Count IV asserts a claim against

all defendants for intentional infliction of emotional distress. Id. ¶¶ 97-103. Count V is styled as

“Respondeat Superior” and is lodged against Wexford. Id. ¶¶ 104-106. And, Count VI seeks

“Indemnification” as to Wexford. Id. ¶¶ 107-110.

       The docket reflects that defendants Williams and Emmanuel were served. ECF 4. But,

they have not responded to the suit.

       Four motions are pending. Mallory, Awanga, Smith, Ayalew, Sisay, Peters, Bishaw,

Azubuike, and Rockefeller (collectively, the “Individual Medical Defendants”) have moved to

dismiss under Fed. R. Civ. P. 12(b)(6) (ECF 17), supported by a memorandum of law (ECF 17-1)

(the “Motion to Dismiss”). Wexford, which has answered the suit (ECF 5), has moved for

judgment on the pleadings under Rule 12(c) (ECF 20), supported by a memorandum (ECF 20-1)

(the “Wexford Motion”). Defendants have also moved to bifurcate the pattern and practice or

“Monell” claim in Count II, and to stay Monell discovery. ECF 21. See Monell v. Dep’t of Soc.

Servs., 436 U.S. 658 (1978). It is supported by a memorandum (ECF 21-1) (the “Motion to

Bifurcate”). Plaintiff opposes the Motion to Dismiss (ECF 26), the Wexford Motion (ECF 22),

and the Motion to Bifurcate. ECF 25. Defendants have filed replies as to the Motion to Bifurcate

(ECF 27); the Wexford Motion (ECF 28); and the Motion to Dismiss. ECF 29.

       Plaintiff has moved to amend the Complaint (ECF 30-1, the “Motion to Amend”).3

Defendants oppose the Motion to Amend. ECF 32. Plaintiff has replied in. ECF 34.



       3
         In filing the Motion to Amend, Haugie failed to comply with Local Rule 103.6. It requires
the movant, inter alia, to submit a version of the amended pleading that shows the deletions and
additions. According to Haugie, the only change to the Complaint is the addition of Count VII,
which adds a claim for medical malpractice against all defendants, including DPSCS. ECF 30-1.

                                                 2
       No hearing is necessary to resolve the motions. See Local Rule 105.6. For the reasons that

follow, I shall grant the Motion to Amend. I shall deny the Wexford Motion as premature. I shall

deny as moot the Motion to Dismiss, because that motion is directed to the original Complaint,

which is superseded by the amended Complaint. And, I shall grant the Motion to Bifurcate.

                           I.      Factual and Procedural Background

       Haugie is a Maryland prisoner incarcerated at “JCI.” ECF 1, ¶ 10. He alleges that on

November 11, 2015, he “began to experience painful and debilitating headaches that refused to

subside.” Id. ¶ 31. These headaches affected his “balance, appetite, speech, alertness, vision, and

continence and caused him to become dizzy.” Id. ¶ 33.

       Haugie’s symptoms persisted until December 24, 2015, when he was hospitalized. Id. ¶ 32.

At that time, he was diagnosed with a benign brain tumor. Id. ¶ 34. He underwent surgery a few

days later, on December 28, 2015, at Johns Hopkins Hospital. Id. ¶ 54.

       Wexford, a private company “hired by DPSCS to provide medical services to those who,

like Plaintiff, are incarcerated in the Department of Corrections,” was responsible for plaintiff’s

medical care during the relevant time. Id. ¶ 12. In November and December 2015, when

Haughie’s symptoms first appeared and persisted, he saw several Wexford health care providers.

       On November 19, 2015, Haugie was seen by Charles Williams III, an attending nurse. Id.

¶¶ 23, 35. Although plaintiff allegedly reported his persistent headaches, he claims that Williams

“failed to accurately report Plaintiff’s symptoms on the medical records that would be viewed by

other providers responsible for Plaintiff’s care.” Id. ¶ 35. Haugie alleges that Yonas Sisay, an

attending physician at JCI (id. ¶ 18), recorded Haugie’s headaches and dizziness “as early as

December 2, 2015, but no differential diagnosis was performed nor was any appropriate treatment

provided.” Id. ¶ 36. The next day, Sisay “continued” Haugie’s existing prescriptions for Neurontin


                                                3
and Fioricet. Id. ¶ 37. Smith again observed Haugie on December 5, 2015, but again “failed to

record any of Plaintiff’s complaints related to his debilitating headaches and dizziness or provide

any treatment for Plaintiff’s condition whatsoever.” Id. ¶ 38.

        Haugie saw Mary Rockefeller, an attending nurse practitioner, on December 14, 2015. Id.

¶¶ 26, 39. According to plaintiff, Rockefeller also failed to record his symptoms. Id. ¶ 39. Smith

saw Haugie on December 20, 2015, but again did not record his symptoms. Id. ¶ 40. Between

December 20 and December 22, Haugie claims he could not eat or walk. Id. ¶ 41. Haugie went

to inmate health services on December 22, 2015, where he was seen by Rockefeller. Id. ¶ 42. She

“noted that Plaintiff appeared tired, semi-asleep, and was having difficulty talking.” Id.

        On the same date, Marian Peters, an attending nurse, and Newman Azubuike, also an

attending nurse, “observed that Plaintiff appeared very drowsy, had slow quiet speech, and was

unsteady walking.” Id. ¶¶ 21, 24, 43. They also noted that plaintiff’s blood pressure was elevated,

he was and unsteady in walking, and had reported vomiting, dizziness, and a headache. Id. ¶ 44.

        Haugie maintains his condition was “drastically worse” than what was reported by

defendants at the time. Id. ¶ 45. He alleges that at the time, he was “experiencing neurological

damage from the growth of a brain tumor which caused extreme headaches, extreme disorientation,

loss of motor function in his legs and hands, and extreme pain and suffering.” Id.

        During this time, a physician’s assistant, identified as “P.A. Emmanuel,” prescribed Motrin

for Haugie. Id. ¶¶ 19, 46. However, no emergency treatment was provided, nor was a doctor

called to evaluate plaintiff. Id. ¶ 47.

        On December 23, 2015, defendant reported his symptoms to Melaku Ayalew, an attending

physician, and Electa Awanga, an attending nurse. Id. ¶¶ 16, 25, 49. Haugie alleges that Ayalew

and Awanga “falsely reported that Plaintiff was no longer experiencing headaches or



                                                 4
disorientation, or lack of motor function, and decided Plaintiff did not need to be referred for any

further treatment.” Id. ¶ 49.

        The following day, December 24, 2015, Haugie reported his “unabated” symptoms to

Hiruy Bishaw, an attending physician. Id. ¶¶ 17, 50. Haugie alleges that Bishaw “falsely reported

that Plaintiff was no longer experiencing headaches, disorientation, or lack of motor function, and

decided that Plaintiff did not need to be referred for any further treatement.” Id. ¶ 50. Haugie’s

“pain and distress increased during this time” because he was not receiving appropriate treatment.

Id. ¶ 51.

        That day, a medical staff member noted that Haugie “was unable to move his left leg, had

numbness in his left hand, no normal movement in [his] right hand, and had abdominal pain going

through chest to shoulder.” Id. At that point, Wexford staff called an ambulance and Haugie was

transported to Baltimore Washington Medical Center. Id. ¶ 53. There, Haugie received a CT scan,

which revealed the brain tumor. Id. He was subsequently transferred to Johns Hopkins Hospital,

where he underwent surgery to remove the brain tumor on December 28, 2015. Id. ¶¶ 53, 54.

        Plaintiff claims that his surgery was “complicated by increased intracranial pressure from

the undiscovered and undiagnosed brain tumor.” Id. ¶ 54. Moreover, he alleges that he “currently

suffers from a long term to permanent difficulty swallowing, walking, and talking. Id. ¶ 55.

        Haughie filed suit in federal court on December 21, 2018. Also on December 21, 2018,

Haugie filed a medical malpractice claim with the Maryland Health Care Alternative Dispute

Resolution Office (“HCADRO”). He named the Individual Medical Defendants and Wexford, but

not DPSCS. ECF 32-1. And, it was not until July 1, 2019, that he filed with the HCADRO the

required Certificate of Qualified Expert and the expert’s report. The Certificate is dated December

9, 2018. ECF 32-2. The expert’s report, titled “Supplemental Report,” is dated January 19, 2019.



                                                 5
Id. The Certificate and report are authored by Anthony Chin-Quee, M.D., a board-certified

physician in Otolaryngology. Id.

       Haugie filed his Motion to Amend on September 25, 2019. ECF 30-1. The proposed

amended Complaint (ECF 30) adds a new claim (Count VII) against all defendants for medical

malpractice, including the DPSCS. Notably, the DPSCS was previously dismissed from the case.

In sum, plaintiff asserts that the standard of care required defendants to have sent Haugie to a

specialist upon learning of his symptoms. ECF 30, ¶¶ 112-119.

       Additional facts are included, infra.

                                         II.     Discussion

                          A. Wexford’s Motion for Judgment on the Pleadings

       Fed. R. Civ. P. 12(c) provides: “After the pleadings are closed—but early enough not to

delay trial—a party may move for judgment on the pleadings.”

       Wexford has filed an answer to the Complaint. ECF 5. However, the Individual Medical

Defendants have not yet filed answers. Instead, they have moved to dismiss. See ECF 17.

Therefore, the Wexford Motion under Rule 12(c) is premature.

       Numerous cases indicate that a Rule 12(c) motion is premature if filed before all defendants

have answered the suit. See, e.g., Guthrie v. Nw. Mut. Life Ins. Co., No. DKC 09-2342, 2010 WL

3260001, at *4 (D. Md. Aug. 18, 2010) (“‘A motion for judgment on the pleadings is plainly

inappropriate here, because the pleadings have not been closed by answers from all defendants.’”)

(quoting Little v. Fed. Bureau of Investigation, 793 F. Supp. 652, 653 (D. Md. 1992), aff’d, 1 F.3d

255 (4th Cir. 1993) ) (alteration omitted); see also Garvey v. Seterus, Inc., No. 5:16-CV-00209-

RLV, 2017 WL 2722307, at *13 (W.D.N.C. June 23, 2017) (denying defendant’s motion for

judgment on the pleadings under Rule 12(c) as premature because some of the parties “had not



                                                6
filed answers to Plaintiff’s Complaint when [one of the defendants] moved for judgment on the

pleadings”); Scottsdale Ins. Co. v. Doe, 7:13-CV-00342, 2014 WL 3778510, at *3 (W.D. Va. July

30, 2014) (“[T]he pleadings are not closed because defendant Manges has not filed an answer to

Scottsdale's complaint and no party has requested that default judgment be entered against him.

Therefore, a remedy under Rule 12(c) is not available.”); Nationwide Children’s Hosp., Inc. v.

D.W. Dickey & Son, Inc. Employee Health & Welfare Plan, 2:08-CV-1140, 2009 WL 5247486, at

*1 (S.D. Ohio Dec. 31, 2009) (“[T]he pleadings are not closed until all defendants have filed an

answer, even when one defendant has filed a motion to dismiss instead of answering.”).

       Accordingly, I shall deny the Wexford Motion as premature.

                                      B. Plaintiff’s Motion to Amend

                                                 1.

       As noted, this suit was filed on December, 21 2018. ECF 1. On September 25, 2019,

plaintiff filed the Motion to Amend, pursuant to Fed. R. Civ. P. 15. ECF 30-1. In particular,

plaintiff seeks to amend his Complaint to add a count of medical malpractice against all defendants.

ECF 30, ¶¶ 112-19.

       A complaint may be amended “once as a matter of course” within twenty-one days of

service of a defendant’s answer or Rule 12(b), (e), or (f) motion, “whichever is earlier.” Fed. R.

Civ. P. 15(a)(1)(b). “In all other cases, a party may amend its pleading only with the opposing

party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). However, the court “should

freely give leave when justice so requires.” Id. See Foman v. Davis, 371 U.S. 178, 182 (1962);

Simmons v. United Mortg. & Loan Inv., LLC, 634 F.3d 754, 769 (4th Cir. 2011).

       Under Rule 15(a), the district court has “broad discretion concerning motions to amend

pleadings.” Booth v. Maryland, 337 F. App’x 301, 312 (4th Cir. 2009) (per curiam); see also



                                                 7
Foman, 371 U.S. at 182; Laber v. Harvey, 438 F.3d 404, 426-29 (4th Cir. 2006) (en banc). A

district court may deny a motion to amend for reasons “‘such as undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment or futility

of the amendment.’” Booth, 337 F. App’x at 312 (quoting Foman, 371 U.S. at 182). However,

“[d]elay alone is an insufficient reason to deny leave to amend.” Edwards v. City of Goldsboro,

178 F.3d 231, 242 (4th Cir. 1999). “Rather, the delay must be accompanied by prejudice, bad faith,

or futility.” Id. (citation omitted); see Simmons, 634 F.3d at 769; Equal Rights Center v. Niles

Bolton Assocs., 602 F.3d 597, 603 (4th Cir. 2010).

        “Perhaps the most important factor listed by the [Supreme] Court for denying leave to

amend is that the opposing party will be prejudiced if the movant is permitted to alter a pleading.”

6C. WRIGHT & A. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1487 at 701 (3d ed.) (citing

Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321 (1971); United States v. Hougham,

364 U.S. 310 (1960)). The burden of showing prejudice falls on “the party opposing amendment.”

Atl. Bulk Carrier Corp. v. Milan Exp. Co., 3:10-cv-103, 2010 WL 2929612, at *4 (E.D. Va. July

23, 2010). And, “if the court is persuaded that no prejudice will accrue, the amendment should be

allowed.” WRIGHT & MILLER, § 1487 at 701.

       The case of Newport News Holdings Corp. v. Virtual City Vision, Inc., 650 F.3d 423 (4th

Cir. 2011), is informative. There, the Court said, id. at 439: “‘Whether an amendment is prejudicial

will often be determined by the nature of the amendment and its timing.... [T]he further the case

progressed before judgment was entered, the more likely it is that the amendment will prejudice

the defendant....’” (quoting Laber, 438 F.3d at 427) (alteration in Laber).




                                                 8
        In reviewing a motion to amend, the court must examine the facts of each case “to

determine if the threat of prejudice is sufficient to justify denying leave to amend.” WRIGHT &

MILLER, § 1487 at 701. To be sure, “prejudice can result where a proposed amendment raises a

new legal theory that would require the gathering and analysis of facts not already considered by

the opposing party, but that basis for a finding of prejudice essentially applies where the

amendment is offered shortly before or during trial.” Johnson v. Oroweat Foods Co., 785 F.2d

503, 510 (4th Cir. 1986). In contrast, “[a]n amendment is not prejudicial ... if it merely adds an

additional theory of recovery to the facts already pled and is offered before any discovery has

occurred.” Laber, 438 F.3d at 427 (emphasis added).

        However, a proposed amendment must not be futile. See Foman, 371 U.S. at 182.

According to the Fourth Circuit, a proposed amendment should be denied as futile “when the

proposed amendment is clearly insufficient or frivolous on its face.” Johnson, 785 F.2d at 510; see

also WRIGHT & MILLER § 1487 (“[A] proposed amendment that clearly is frivolous, advancing a

claim or defense that is legally insufficient on its face,[ ] or that fails to include allegations to cure

defects in the original pleading,[ ] should be denied.”). A motion to amend can also be denied on

the basis of futility where the proposed amendment “could not withstand a motion to dismiss.”

Perkins v. United States, 55 F.3d 910, 917 (4th Cir. 1995); see also Devil’s Advocate, LLC v.

Zurich Am. Ins. Co., 666 F. App’x. 256, 267 (4th Cir. 2016) (per curiam) (affirming district court’s

denial of leave to amend on the basis of futility, because the amended complaint would not survive

a motion to dismiss under Rule 12(b)(6)); Frank M. McDermott, Ltd. v. Moretz, 898 F.2d 418,

420–21 (4th Cir. 1990) (“There is no error in disallowing an amendment when the claim sought to

be pleaded by amendment plainly would be subject to a motion to dismiss under Fed. R. Civ. P.

12(b)(6).”).



                                                    9
       But, the review for futility “is not equivalent to an evaluation of the underlying merits of

the case. To the contrary, ‘[u]nless a proposed amendment may clearly be seen to be futile because

of substantive or procedural considerations, ... conjecture about the merits of the litigation should

not enter into the decision whether to allow amendment.’” Next Generation Grp., LLC v. Sylvan

Learning Ctrs., LLC, CCB-11-0986, 2012 WL 37397, at *3 (D. Md. Jan. 5, 2012) (quoting Davis

v. Piper Aircraft Corp., 615 F.2d, 606, 613 (4th Cir. 1980)).

       I pause to note that the proposed medical malpractice claim does not invoke federal

question jurisdiction under 28 U.S.C. § 1331. Nor is diversity jurisdiction apparent in this case.

See 28 U.S.C. § 1332.        But, this Court could exercise supplemental jurisdiction over the

malpractice claim under 28 U.S.C. § 1367(a). This provision grants district courts “supplemental

jurisdiction over all other claims that are so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy under Article III of the United

States Constitution.”4

                                                  2.

       As to Fed. R. Civ. P. 15, plaintiff argues that there is no prejudice to the defendants, because

discovery has not yet begun and he has simply added another theory of recovery with respect to

the same set of operative facts. ECF 34 at 3.

       Defendants do not contend that the amendment would be prejudicial. Rather, they urge the

Court to deny leave to amend on the ground of futility. In their view, the proposed amendment

could not withstand a motion to dismiss. See Perkins, 55 F.3d at 917. Defendants’ futility

argument is premised on the contention that the malpractice claim is subject to dismissal because


       4
          In the circumstance in which courts dismiss all federal claims, the courts are often inclined
to dismiss, without prejudice, a sole remaining state law claim, rather than retain supplemental
jurisdiction. See Carnegie Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988).

                                                  10
plaintiff failed to comply with several requirements of Maryland’s Health Care Malpractice Claims

Act (“HCMCA” or the “Act”), Maryland Code (2013 Repl. Vol., 2019 Supp.), Courts & Judicial

Proceedings Article (“C.J.”), § 3–2A–01 et seq.

        The Act establishes procedures for all “claims, suits, and actions ... by a person against a

health care provider for medical injury allegedly suffered by the person in which damages . . . are

sought.” C.J. § 3–2A–02(a)(1). The Act is intended “to weed out” non-meritorious medical

malpractice claims and reduce the costs of litigation. Wilcox v. Orellano, 443 Md. 177, 184, 115

A.3d 621, 625 (2015); see Walzer v. Osborne, 395 Md. 563, 582, 911 A.2d 427 (2006); see also

Barber v. Catholic Health Initiatives, Inc., 180 Md. App. 409, 951 A.2d 857 (2008).

        Of import here, the HCMCA provides the process that a claimant must follow as a

prerequisite to filing suit. Before filing suit, the claimant must first file a claim with the HCADRO,

an administrative body established by the Act. C.J. § 3–2A–04(a)(1)(i). See Alvarez v. Md. Dept.

Of Corr., PX-17-141, 2018 WL 1211533, at *8 (D. Md. Mar. 8, 2018) (stating that a medical

malpractice claim must first be submitted to the HCADRO as a condition precedent to filing a

medical malpractice suit). Within 90 days of filing that claim, the claimant must submit a

certificate of a qualified expert, along with a report of the attesting expert, setting forth the alleged

departure from the standard of care and proximate cause. C.J. § 3–2A–04(b)(1), (3).

        Defendants who contest liability must file their own expert certificate and report, attesting

to compliance with the standard of care. It is due within 120 days of the claimant’s filing. C.J. §

3–2A–04(b)(2), (3).

        The expert report is “an integral part” of the certificate; “the failure to attach an expert

report is tantamount to filing no certificate at all.” Wilcox, 443 Md. at 185, 115 A.3d at 625; see

Walzer, 395 Md. at 578–79, 911 A.2d 427. The requirement is a vehicle “to reduce the number of



                                                   11
frivolous claims by requiring the parties to substantiate the merit of their claims and defenses early

in the process.” Wilcox, 443 Md. at 185, 115 A.3d at 625; see also Carroll v. Konits, 400 Md.

167, 199–201, 929 A.2d 19 (2007) (stating that expert certificate requirement was “intended to

curtail frivolous malpractice claims”).

       A claimant who has filed an expert certificate and report may then proceed with arbitration

or waive arbitration and file suit. See C.J. § 3–2A–06B. A party who waives arbitration “shall file

a complaint and a copy of the election to waive arbitration in the appropriate [Maryland] circuit

court or the United States District Court.” C.J. § 3-2A-06B(f)(1); see Rowland v. Patterson, 882

F.2d 97, 99 (4th Cir. 1989) (“Most critically, the precondition [of arbitration] itself must be

enforced by [federal] courts.”).

       Of relevance here, when a claimant fails to timely file an expert certificate and report, the

suit is subject to dismissal, without prejudice. C.J. § 3–2A–04(b)(1)(i); see Wilcox, 443 Md. at

185, 115 A.3d at 625; Walzer, 395 Md. at 578–79, 911 A.2d 427. The Maryland Court of Appeals

stated in Breslin v. Powell, 421 Md. 266, 290 n. 20, 26 A.3d 878, 893 n. 20 (2011):

       [T]he Certificate is an “indispensable” step in the arbitration process such that
       arbitration cannot occur without the filing of a proper certificate. Because a claim
       cannot be in circuit court without meeting all of the requirements for arbitration
       laid out in CJP § 3–2A–04, including filing a Certificate, filing of a proper
       certificate is a condition precedent to filing an action in circuit court.... Therefore,
       if a proper Certificate has not been filed, the case should not have been in court in
       the first place and should be dismissed without prejudice in accordance with the
       HCMCA.

       Notably, to avoid the prospect that a claim dismissed without prejudice for failure to file a

timely certificate might thereafter be barred by limitations, the statute includes several provisions

for extending the period of time for filing the expert certificate and report. Wilcox, 443 Md. at

185, 115 A.3d at 626.




                                                 12
        If the claimant fails to file the certificate and the report within the 90-day period, and the

limitations period applicable to the malpractice claim has expired in the interim, but “the failure

to file the certificate was neither willful nor the result of gross negligence,” then “the panel

chairman or the court shall grant an extension of no more than 90 days for filing the certificate. . . .”

C.J. § 3-2A-04(b)(1)(ii). Maryland courts appear to treat the 90-day extension under C.J § 3-2A-

04(b)(1)(ii) as automatic. See, e.g., Wilcox, 443 Md. at 188-89, 115 A.3d at 627; see also

McCready v. Memorial Hosp. v. Hauser, 330 Md. 497, 510, 624 A.2d 1249, 1256 (1993)

(concluding that the 90-day extension is “granted automatically in lieu of dismissal, subject to a

defendant’s motion to dismiss on the grounds that the claimant’s failure to file the expert certificate

within the first 90 days was grossly negligent or willful,” and the 90-day extension runs from “the

expiration of the first 90-day period.”).

        Another savings provision is found in C.J. § 3-2A-04(b)(5). It states: “An extension of

time allowed for filing a certificate of a qualified expert under this subsection shall be granted for

good cause shown.” See Kearney v. Berger, 182 Md. App. 186, 200, 957 A.2d 682, 690 (2008).

        In Wilcox, the Maryland Court of Appeals summarized the statutory vehicles in the Act

that enable a claimant to avoid the bar of limitations that might otherwise follow a dismissal

without prejudice for failure to timely file an expert certificate. In the absence of these provisions,

a dismissal without prejudice could be transformed, in effect, to one with prejudice. The Wilcox

Court explained, 443 Md. at 185 n.8, 115 A.3d at 626 n.8.

                The Legislature has provided “three distinct, but complementary, escape
        valves.” Navarro-Monzo v. Washington Adventist Hosp., 380 Md. 195, 204, 844
        A.2d 406 (2004). First, although CJ § 3-2A-04(b)(1)(i) requires the expert
        certificate and report to be filed within 90 days from the date the claim is filed, that
        deadline will automatically be extended another 90 days if the statute of limitations
        expires during the initial 90 days and the failure to file a certificate during that
        period was neither willful nor the result of gross negligence. CJ § 3-2A-
        04(b)(1)(ii); McCready Memorial Hosp. v. Hauser, 330 Md. 497, 508, 624 A.2d

                                                   13
        1249 (1993) (holding that the 90-day extension commences without the necessity
        of request upon the expiration of the initial 90-day period). Second, the Director of
        HCADRO (or an arbitration panel chairman [or the court]) must grant an extension
        for filing an expert certificate upon a showing of good cause. CJ § 3-2A-04(b)(5).
        Third, both the HCADRO Director and an arbitration panel chairman have general
        discretion to extend time limitations in CJ § 3-2A-04, which would include the time
        for filing the expert certificate, for good cause shown. CJ § 3-2A-05(j).

        Under Maryland law, a civil action ordinarily shall be filed within three years from the date

of accrual of the claim, unless another limitations provision applies. C.J. § 5-101. A medical

malpractice claim must be filed within the earlier of five years from the date the injury occurred

or three years from the date the injury was discovered. C.J. § 5-109(a). The filing of a claim with

the HCADRO, in accordance with C.J. § 3-2A-04, constitutes the filing of an action for statute of

limitations purposes. Wilcox, 443 Md. at 186, 115 A.3d at 626. And, relevant to this case, when

a civil action or claim has been dismissed for failure to file a certificate of qualified expert or expert

report, C.J. § 5-119(d) provides a limited exception to the limitations bar. C.J. § 5–119 states:

        (a)     Scope. ― (1) This section does not apply to a voluntary dismissal of a civil
                action or claim by the party who commenced the action or claim.

                (2) This section applies only to a civil action or claim that is dismissed once
                for failure to file a report in accordance with § 3–2A–04(b)(3) of this article.

        (b) Refiling of claim after dismissal.― If a civil action or claim is commenced by
        a party within the applicable period of limitations and is dismissed without
        prejudice, the party may commence a new civil action or claim for the same cause
        against the same party or parties on or before the later of:

                (1) The expiration of the applicable period of limitations;

                (2) 60 days from the date of the dismissal; or

                (3) August 1, 2007, if the action or claim was dismissed on or after
                November 17, 2006, but before June 1, 2007.

        As the Wilcox Court explained, “if a claimant timely commences a medical malpractice

claim within the period of limitations and the claim is dismissed without prejudice for failure to



                                                   14
file an expert report, the claimant has up to 60 days to file a new civil action for the same cause

against the same parties, even if the statute of limitations has otherwise run in the interim.” Wilcox,

443 Md. at 187, 115 A.3d at 626.

        In sum, it is clear that failure to timely file a certificate or expert report is not necessarily

fatal to a medical malpractice claim.

                                                   3.

        As noted, Haugie filed his complaint with the HCADRO on December 21, 2018. ECF 32-

1. Therefore, his expert report and certification were due by March 21, 2019. Yet, he did not file

them until July 1, 2019. And, the parties indicate that the HCADRO did not dismiss the claim.

See ECF 32 at 5.

        The events detailed in Haugie’s suit took place between November 2015 and the end of

December 2015. The precise date on which limitations expired is disputed by the parties. See

ECF 17-1 at 15-17; ECF 26 at 14-15. But, at least with regard to some portion of the malpractice

claim, it was timely filed with the HCADRO. And, it appears that limitations expired before the

90-day deadline for the filing of the certificate and the expert report, pursuant to C.J. § 3-2A-

04(b)(1)(i).5

        Haughie did not file his expert certification and report until July 1, 2019. ECF 32-2. Under

C.J. § 3-2A-04(b)(1)(ii), Haugie’s time to file his expert certification and report would have been




        5
          In the Motion to Dismiss, the Individual Medical Defendants stated that the statute of
limitations is governed by “Maryland’s 3-year, general personal injury limitations period. . . .”
ECF 17-1 at 15-16; see C.J. § 5-101. They argue that plaintiff’s claim is not governed by C.J. §
109, because “he did not comply with the conditions precedent under Maryland’s Health Care
Malpractice Claims Act before filing this action in court. . . .” ECF 17-1 at 15-16 n.13. In his
opposition, Haugie contends that limitations did not begin to run until December 28, 2015, when
he underwent surgery. ECF 26 at 14.
                                                   15
extended another 90 days, to June 19, 2019, if his failure to file was not willful or due to gross

negligence.

        According to defendants, on June 20, 2019, the “Director of HCADRO should have

dismissed Haugie’s action sua sponte. . . but instead took no action.” ECF 32 at 5. Then, on

August 5, 2019, Haughie waived arbitration. ECF 30-1, ¶ 2; ECF 30-2. C.J. § 3-2A-06B(b)(1)

states: “. . . [A]ny claimant may waive arbitration at any time after filing the certificate of qualified

expert required by § 3-2A-04(b) of this subtitle by filing with the director a written election to

waive arbitration signed by the claimant or the claimant’s attorney of record in the arbitration

proceeding.” And, C.J. § 3-2A-06B(d)(1) provides: “A waiver of arbitration by any party under

this section may be filed not later than 60 days after all defendants have filed a certificate of

qualified expert under § 3-2A-04(b) of this subtitle.”

        Nevertheless, defendants assert that C.J. § 3-2A-04-b(1)(i) is unambiguous, and requires

that “a claim or action. . .shall be dismissed, without prejudice, if the claimant or plaintiff fails to

file a certificate of a qualified expert with the director attesting to a departure from standards of

care. . . .” ECF 32 at 5. Thus, they insist that the amendment is futile, because the medical

malpractice claim is subject to dismissal. And, they argue that Haugie would not be able to argue

that he had good cause for the untimely filing pursuant to C.J. § 3-2A-04(b)(5). In their view, the

unexplained delay between December 9, 2018, when Haugie’s expert signed the certification and

report, and July 1, 2019, when Haughie filed them with the HCADRO, forecloses any argument

that the delay in filing was due to anything other than neglect. ECF 32 at 5-6.

        In his reply, Haugie failed to address good cause. Nevertheless, whether plaintiff qualifies

for relief is not something that I can determine on this record, or at this juncture.




                                                   16
       Plaintiff relies on Logue v. Patient First Corp., 246 F. Supp. 3d 1124 (D. Md. 2017). The

Logue Court granted a motion to amend a complaint to include a medical malpractice claim that

was filed with the HCADRO after the plaintiff filed his initial complaint in federal court. Id. at

1128. Logue does not advance plaintiff’s position. There, the plaintiff “followed the HCADRO

procedures” and satisfied the condition precedent to suit. Id. at 1127.

       But, Haugie also points to the savings provisions under Maryland law. As noted, the Act

permits an extension for “good cause shown.” C.J. §3-2A-04(b)(5). And, C.J. § 5-119 allows a

plaintiff to commence a new civil action for the same cause against the same party or parties, if

the original complaint was timely filed but is dismissed, without prejudice, for failure to file an

expert certificate and report. In that circumstance, the plaintiff has “60 days from the date of

dismissal” to file a new claim, even if limitations has expired. C.J. § 5-119(b)(2).

       Plaintiff avers that, in light of the savings clause, his amendment is not futile because, even

if the Court dismisses the medical malpractice claim due to the untimely filing of the Certificate,

he will have a 60-day window in which to refile. ECF 34 at 2-3. In his view, granting the Motion

to Amend would conserve judicial economy by avoiding the delay of waiting for the claim to be

re-filed, only to end up back in federal court. Id. at 3. And, he contends that he should be afforded

the opportunity to test his claim on the merits. Id.

       Haugie’s claim of medical malpractice may be subject to dismissal for failure to timely file

the expert certificate and report. But, the medical malpractice claim is not necessarily futile. If

the Motion to Amend is granted, but the claim is then dismissed, without prejudice, Haugie would

be able to take advantage of the 60-day savings provision, by which he could refile his medical

malpractice claim, “unless there is a showing of bad faith.” C.J. § 3-2A-04(b)(4)(iv). This

determination cannot be made on this record, or at this juncture.



                                                 17
        Defendants also complain that Haugie “never bothered to serve the Medical Defendants

with process in the HCADRO claim. And, Haugie has still not served the Medical Defendants”

with Dr. Chin-Quee’s certification and report. ECF 32 at 2. C.J. § 3-2A-04(b)(1)(i)(2) states:

“The claimant or plaintiff shall serve a copy of the certificate on all other parties to the claim or

action or their attorneys of record in accordance with the Maryland Rules. . . .” Defendants claim

that they “obtained their copy of the certificate and report by copying it from HCADRO’s file.”

ECF 32 at 2 n.1. This is a fact-based contention that I cannot resolve, given the posture of the

case.

        Further, defendants argue that Haugie’s expert, Dr. Chin-Quee, is not a qualified expert.

ECF 32 at 6. Dr. Chin-Quee is board certified in the field of Otolaryngology. ECF 32-2, ¶ 2. Dr.

Chin-Quee characterizes otolaryngology as “including disorders of the ears, nose, oral cavity,

throat, airway, neck, hearing, and balance.” Id. at 5. He notes in his report: “The attached

certificate provides my education, knowledge, skill and training with regard to the initial

assessment, evaluation, stabilization, and treatment of a patient suffering from a balance disorder,

such as Mr. Haugie.”       Id.   However, the Individual Medical Defendants are all general

practitioners. Thus, defendants argue that Dr. Chin-Quee is not board certified in the same field,

and therefore he is “not qualified to testify or sign a certificate of qualified expert with regard to

the standard of care owed by any of the Defendants.” ECF 32 at 7.

        Plaintiff counters that Dr. Chin-Quee is board-certified in a “related specialty.” ECF 34 at

4. He contends that the test for “related specialty” is whether there is a procedure common to both

specialties. Id. In his view, this procedure is the examination of a patient presenting with

“symptoms pertaining to dizziness and imbalance.” Id. at 5.

        C.J. § 3-2A-02(c)(2)(ii)(1) provides:



                                                 18
       In addition to any other qualifications, a health care provider who attests in a
       certificate of a qualified expert or testifies in relation to a proceeding before a panel
       or court concerning a defendant's compliance with or departure from standards of
       care:

               A. Shall have had clinical experience, provided consultation relating to
               clinical practice, or taught medicine in the defendant's specialty or a related
               field of health care, or in the field of health care in which the defendant
               provided care or treatment to the plaintiff, within 5 years of the date of the
               alleged act or omission giving rise to the cause of action; and

               B. Except as provided in subsubparagraph 2 of this subparagraph, if the
               defendant is board certified in a specialty, shall be board certified in the
               same or a related specialty as the defendant.

       This section requires that a qualified expert who is “board certified in a specialty. . . be

board certified in the same or related specialty as the defendant.” Id. In determining what qualifies

as a “related subfield,” Maryland courts look to whether there is sufficient “overlap” between the

“areas of concern” of the two health care practitioners being compared. Chaplin v. University of

Maryland Medical System Corp., 2019 WL 5488457, at *2 (Ct. Sp. App. Oct. 25, 2019). In

DeMurth v. Strong, 205 Md. App. 521, 544 (2012), the Court concluded that specialties can be

related if the treatment they provide or a procedure they undertake overlap. See also Jones v.

Bagalkotakar, 750 F. Supp. 2d 574, 581 (D. Md. 2010) (focusing on the procedure at issue and

concluding that a pediatrician’s field was sufficiently related to that of a internist/emergency care

physician).

       Plaintiff contends that the procedure at issue is assessing a patient who presents with

balance issues. ECF 34 at 5. The Individual Medical Defendants were alleged to have assessed

Haughie’s balance. At this stage, the specialty appears sufficiently related to that of the Individual

Medical Defendants for the purposes of the Motion to Amend.

       Defendants also complain that Dr. Chin-Quee’s report fails to identify Bishaw, Mallory,

Peters, and Azubuike by name. Therefore, they argue that “Haugie cannot be permitted to amend

                                                  19
his complaint to include a medical negligence claim” against them. ECF 32 at 7. 6 The relevant

section of Dr. Chin-Quee’s expert certification reads, ECF 32-2, ¶ 7:

       It is my opinion, within a reasonable degree of medical probability, that Yonas
       Sisay, MD, Michael Smith, RN, Mary Rockefeller, NP, Electa Awanga, RN,
       Melaku Ayalew, MD, and Emmanuel, PA, departed from the applicable standard
       of medical care owed to Mr. Robert Haugie by failing to: 1) sufficiently document
       a thorough history, physical examination, differential diagnosis, and plan for the
       chief complaint of vertigo; 2) follow up on the resolution, worsening, or
       improvement of his symptoms in subsequent office visits; and 3) transfer the patient
       to the Emergency Room in a timely fashion once the patient presented with
       symptoms concerning for a life-threatening cause of his pathology.

       Dr. Chin-Quee’s report similarly does not name Williams, Bishaw, Mallory, Peters, or

Azubike. However, it does detail deficiencies in the care Haugie received from November 11,

2015, through December 24, 2015, a time frame that includes encounters with the defendants not

explicitly named. Id. at 6. And, Haugie’s complaint, filed with HCADRO, names Mallory,

Williams, Sisay, Rockefeller, Peters, Azubuike, Awanga, Ayalew, and Bishaw. ECF 32-1 at 1-3.

       Notably, Haugie did not respond to this argument in his opposition. Thus, he has waived

opposition to that argument. See Stenlund v. Marriot Int’l, Inc., 172 F. Supp. 3d 874, 887 (D. Md.

2016) (“In failing to respond to [defendant’s] argument, Plaintiff concedes the point.”); Ferdinand-

Davenport v. Children’s Guild, 742 F. Supp. 2d 772, 777 (D. Md. 2010) (same). Because the

argument is waived, Haugie will not be permitted to amend his Complaint to add the medical

malpractice claim as to Williams, Bishaw, Mallory, Peters, or Azubike.

       As noted, plaintiff includes DPSCS as a defendant in Count VII of the proposed amended

Complaint. However, DPSCS was previously dismissed from the suit. See ECF 35; ECF 36. Of

significance, plaintiff did not name DPSCS in his complaint with the HCADRO. Nor has plaintiff



       6
         Defendants omit Williams from the list of people Dr. Chin-Quee has not explicitly named
in his certification and report.

                                                20
added any allegations to the proposed amended suit that would overcome the basis of the court’s

earlier dismissal. Therefore, plaintiff may not include DPSCS as a defendant in Count VII.

       Claims should be litigated on their merits. Because it is in the interests of justice, not

prejudicial to the defendants, and not necessarily futile, I shall grant Haugie’s Motion to Amend

to include the medical malpractice claim. But, I shall grant such leave only as to defendants Sisay,

Smith, Rockfeller, Awanga, Ayalew, and Emmanuel.

                                           C. Motion to Dismiss

       As noted, the Individual Medical Defendants have moved to dismiss. ECF 17. That motion

is directed to the original Complaint. ECF 1. However, I have granted leave to amend the

Complaint.

       It is well settled that an amended complaint supplants and supersedes an earlier filing.

“[A]n amended pleading ordinarily supersedes the original and renders it of no legal effect.” Young

v. City of Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (citing 6 Charles Alan Wright, Arthur

Miller & Mary Kay Kane, FEDERAL PRACTICE & PROCEDURE § 1476 (2d ed. 1990)) (“A pleading

that has been amended ... supersedes the pleading it modifies ...”). Therefore, I shall deny the

Motion to Dismiss, as moot, without prejudice to the defendants’ right to refile the motion as to

the Amended Complaint.

                                           D. Motion to Bifurcate

                                                      1.

       As noted, Wexford has answered the Complaint. ECF 5. Although Wexford’s motion for

judgment on the pleadings is denied, as premature, and Haughie will be permitted to amend his

suit to add the malpractice claim, thereby mooting the motion to dismiss filed by the Individual




                                                21
Medical Defendants, I will resolve the Motion to Bifurcate at this juncture, in the interest of

advancing the litigation.

       Defendants seek to bifurcate Haugie’s Monell Claim against Wexford, pursuant to Fed. R.

Civ. P. 42(b). ECF 21-1. Fed. R. Civ. P. 42(b) provides: “For convenience, to avoid prejudice,

or to expedite and economize, the court may order a separate trial of one or more separate issues,

claims, crossclaims, counterclaims, or third-party claims.” Notably, “[o]nly one of these criteria

need be met to justify bifurcation.” Saxion v. Titan-C-Mfg., Inc., 86 F.3d 553, 556 (6th Cir. 1996)

(citations omitted).

       Further, defendants seek to stay discovery relating to the Monell Claim until after the

resolution of the § 1983 claim against the Individual Medical Defendants. ECF 21-1. They rely

on Fed. R. Civ. P. 26(d), which provides, in pertinent part: “A party may not seek discovery from

any source before the parties have conferred as required by Rule 26(f), except in a proceeding

exempted from initial disclosure under Rule 26(a)(1)(B), or when authorized by these rules, by

stipulation, or by court order.” (Emphasis added).

       Defendants argue that Haugie “cannot recover against Wexford under § 1983 without first

proving that one of the Individual Medical Defendants injured him through deliberate indifference

to his medical needs.” ECF 21 at 2. In their view, if Haugie is unable to show that one of the

Individual Medical Defendants was deliberately indifferent to his medical needs, Wexford cannot

be held liable. Id. at 4. Bifurcation, according to defendants, would maximize judicial economy

by allowing the Court to avoid trial preparation on a Monell claim before knowing whether it needs

to be tried. Id. at 2. Further, defendants contend that bifurcation will “ensure that the Individual

Medical Defendants receive a fair trial, untainted by unduly prejudicial evidence” regarding




                                                22
Wexford. Id. at 2-3. And, defendants contend that discovery regarding the Monell claim will be

extremely costly and time consuming. Id. at 7.

       Haugie opposes the Motion to Bifurcate. ECF 25. He contends that whether Wexford

argues that “its employees willfully deviated from its policies in treating Plaintiff or that the

individual Defendants were actually following Wexford policy,” bifurcation is “plainly

unwarranted.” Id. at 5. In the first scenario, according to Haugie, Wexford would effectively have

admitted that the Individual Medical Defendants were deliberately indifferent. Id. In the second

scenario, Wexford’s policy would have motivated the actions of the Individual Medical

Defendants, and thus two separate trials would be duplicative. Id. at 6.

       Further, Haugie argues that the Seventh Amendment would prevent a second jury from

assessing whether Wexford’s policies motivated the conduct of the Individual Medical Defendants

because it would be unable to revisit the conduct of the individuals. Id. at 7-8. Haugie also

contends that much of the discovery in the Monell claim may be solicited through depositions and

reports that Wexford was required to file with the State. Id. at 8-9. And, he argues that the Court

can manage potential prejudice if the claims are tried together. Id. at 10-11.

       In reply, defendants concede “the infinitesimally minute possibility that Haugie could

recover on his Monell claim without recovering against one of the Individual Medical Defendants.”

ECF 27 at 4. But, they maintain that a second trial would not have to reconsider either the conduct

of the Individual Medical Defendants or any damages against them; those would be assessed by

the first jury, and the conduct and potential damages against Wexford would be considered by the

second. Id. at 5-6. And, defendants disagree with Haugie’s optimistic view of the cost of

discovery. Id. at 6-8.




                                                 23
                                                   2.

        District courts have “broad discretion in deciding whether to bifurcate claims for trial, and

the exercise of that discretion will be set aside only if clearly abused.” Beasley v. Kelly, DKC-10-

0049, 2010 WL 3221848, at *3 (D. Md. Aug. 13, 2010) (citing Dixon v. CSX Transp., Inc., 990

F.2d 1440, 1443 (4th Cir. 1993), cert. denied, 510 U.S. 915 (1993)); see also Brown v. Bailey,

RDB-11-1901, 2012 WL 2188338, at *4 (D. Md. June 13, 2010) (same); Dawson v. Prince

George’s Cnty., 896 F. Supp. 537, 539 (D. Md. 1995) (same); 9A C. WRIGHT & A. MILLER, FED.

PRACTICE AND PROCEDURE, § 2388 (3d ed. 2019) (“Wright & Miller”), at 113-14 (“It is well-

established by a wealth of case law that ultimately the question of whether to conduct separate

trials under Rule 42(b) should be, and is, a matter left to the sound discretion of the trial court on

the basis of the circumstances of the litigation before it.”).

        Resolution of the Motion to Bifurcate requires a brief review of 42 U.S.C. § 1983, which

is the vehicle for many of plaintiff’s claims. Section 1983 provides that a plaintiff may file suit

against any person who, acting under color of state law, “subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws” of the United States. 42

U.S.C. § 1983. See, e.g., Filarsky v. Delia, 566 U.S. 377 (2012); see also Graves v. Loi, 930 F.3d

307, 318-19 (4th Cir. 2019); Owens v. Balt. City State’s Attorney’s Office, 767 F.3d 379 (4th Cir.

2014), cert. denied, 575 U.S. 983 (2015). However, § 1983 “‘is not itself a source of substantive

rights,’ but provides ‘a method for vindicating federal rights elsewhere conferred.’” Albright v.

Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S. 137, 144 n. 3 (1979)); see

Safar v. Tingle, 859 F.3d 241, 245 (4th Cir. 2017). In other words, § 1983 allows “a party who




                                                  24
has been deprived of a federal right under the color of state law to seek relief.” City of Monterey

v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687, 707 (1999).

       “The first step in any such claim is to pinpoint the specific right that has been infringed.”

Safar, 859 F.3d at 245. To state a claim under § 1983, a plaintiff must allege (1) that a right secured

by the Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a “person acting under the color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988); see Davison v. Randall, 912 F.3d 666, 679 (4th Cir. 2019); Crosby v. City of Gastonia,

635 F.3d 634, 639 (4th Cir. 2011), cert. denied, 565 U.S. 823 (2011); Wahi v. Charleston Area

Med. Ctr., Inc., 562 F.3d 599, 615 (4th Cir. 2009); Jenkins v. Medford, 119 F.3d 1156, 1159-60

(4th Cir. 1997).

       The phrase “under color of state law” is an element that “‘is synonymous with the more

familiar state-action requirement’ for Fourteenth Amendment claims, ‘and the analysis for each is

identical.’” Davison, 912 F.3d at 679 (quoting Philips, 572 F.3d at 180); see also Lugar v.

Edmondson Oil Co., 457 U.S. 922, 929 (1982). A person acts under color of state law “only when

exercising power ‘possessed by virtue of state law and made possible only because the wrongdoer

is clothed with the authority of state law.’” Polk Cty. v. Dodson, 454 U.S. 312, 317-18 (1981)

(quoting United States v. Classic, 313 U.S. 299, 326 (1941)); see also Philips, 572 F.3d at 181

(“[P]rivate activity will generally not be deemed state action unless the state has so dominated

such activity as to convert it to state action: Mere approval of or acquiescence in the initiatives of

a private party is insufficient.”) (citations and internal quotation marks omitted).

       Section 1983 also requires a showing of personal fault based upon a defendant’s personal

conduct. See Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (stating that for an individual

defendant to be held liable pursuant to 42 U.S.C. § 1983, the plaintiff must affirmatively show that



                                                  25
the official acted personally to deprive the plaintiff of his rights); see also Trulock v. Freeh, 275

F.3d 391, 402 (4th Cir. 2001). In other words, there is no respondeat superior liability under

§ 1983. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious liability is inapplicable

to . . . § 1983 suits, a plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.”); see also Wilcox v. Brown, 877

F.3d 161, 170 (4th Cir. 2017); Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004); Trulock v.

Freeh, 275 F.3d 391, 402 (4th Cir. 2001).

       Liability of supervisory officials under § 1983 “is premised on ‘a recognition that

supervisory indifference or tacit authorization of subordinates’ misconduct may be a causative

factor in the constitutional injuries they inflict on those committed to their care.’” Baynard v.

Malone, 268 F.3d 228, 235 (4th Cir. 2001) (citing Slakan v. Porter, 737 F.2d 368, 372 (4th Cir.

1984)). With respect to a supervisory liability claim in a § 1983 action, a plaintiff must allege:

       (1) That the supervisor had actual or constructive knowledge that his subordinate
       was engaged in conduct that posed a pervasive and unreasonable risk of
       constitutional injury to . . . the plaintiff; (2) that the supervisor’s response to that
       knowledge was so inadequate as to show deliberate indifference to or tacit
       authorization of the alleged offensive practices; and (3) that there was an
       affirmative causal link between the supervisor’s inaction and the particular
       constitutional injury suffered by the plaintiff.

Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (citations omitted), cert. denied, 513 U.S. 813

(1994); see also Wilcox, 877 F.3d at 170.

       A municipality is subject to suit under § 1983. Monell v. Dep’t of Soc. Servs. of City of

New York, 436 U.S. 658, 690 (1978). In the seminal case of Monell, the Supreme Court determined

that local governmental bodies may be liable under § 1983 based on the unconstitutional actions

of individual defendants, but only if those defendants were executing an official policy or custom

of the local government that resulted in a violation of the plaintiff’s rights. Id. at 690-91; see also


                                                  26
Love-Lane, 355 F.3d at 782. But, liability attaches “only where the municipality itself causes the

constitutional violation at issue.” City of Canton v. Harris, 489 U.S. 378, 384 (1989) (emphasis

in original); accord Holloman v. Markowski, 661 F. App’x 797, 799 (4th Cir. 2016) (per curiam),

cert. denied, ___U.S. ___, 137 S. Ct. 1342 (2017).

       In Connick v. Thompson, 563 U.S. 51, 60 (2011), the Supreme Court explained (emphasis

in Connick):

       A municipality or other local government may be liable under [§ 1983] if the
       governmental body itself “subjects” a person to a deprivation of rights or “causes”
       a person “to be subjected” to such deprivation. See Monell v. New York City Dep’t
       of Social Servs., 436 U.S. 658, 692, 98 S. Ct. 2018, 56 L.Ed.2d 611 (1978). But,
       under § 1983, local governments are responsible only for “their own illegal acts.”
       Pembaur v. Cincinnati, 475 U.S. 469, 479, 106 S. Ct. 1292, 89 L.Ed.2d 452 (1986)
       (citing Monell, 436 U.S. at 665-683, 98 S. Ct. 2018). They are not vicariously liable
       under § 1983 for their employees' actions. See id., at 691, 98 S. Ct. 2018; Canton,
       489 U.S. at 392, 109 S. Ct. 1197; Board of Comm’rs of Bryan Cty. v. Brown, 520
       U.S. 397, 403, 117 S. Ct. 1382, 137 L.Ed.2d 626 [] (1997) (collecting cases).

       Of import here, Monell liability has been extended to private entities operating under color

of state law, including private prison health care providers. See, e.g., Atkins, 487 U.S. at 49; Polk

Cty. v. Dodson, 454 U.S. 312, 320 (1981); Rodriguez v. Smithfield Packing Co., Inc., 338 F.3d

348, 355 (4th Cir. 2003); Austin v. Paramount Parks, Inc., 195 F.3d 715, 728 (4th Cir. 1999);

Shields v. Prince George's Cty., No. GJH-15-1736, 2016 WL 4581327, at *7 (D. Md. Sept. 1,

2016). Standards applicable to municipalities are applicable to private corporations acting under

color of state law. See Rodriguez, 338 F.3d at 355 (observing that principles of § 1983 municipal

liability “‘apply equally to a private corporation’” acting under color of state law) (citation

omitted).

       A viable § 1983 Monell claim consists of two components: (1) the municipality had an

unconstitutional policy or custom; and (2) the unconstitutional policy or custom caused a violation

of the plaintiff’s constitutional rights. See, e.g., Bd. of Comm’rs of Bryan Cty., v. Brown, 520 U.S.

                                                 27
397, 403 (1997); Kirby v. City of Elizabeth City, 388 F.3d 440, 451 (4th Cir. 2004), cert. denied,

547 U.S. 1187 (2006); Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003). However, a municipality

cannot be held liable in a § 1983 action under a theory of respondeat superior. Monell, 436 U.S.

at 693-94. Rather, “[i]t is well established that in a § 1983 case a city or other local governmental

entity cannot be subject to liability at all unless the harm was caused in the implementation of

‘official municipal policy.’” Lozman v. City of Riviera Beach, ___ U.S. ___, ___, 138 S. Ct. 1945,

1951 (2018) (citation omitted); see Milligan v. City of Newport News, 743 F.2d 227, 229 (4th Cir.

1984).

         In other words, a municipality is liable when a “policy or custom” is “fairly attributable to

the municipality as its ‘own,’ and is . . . the ‘moving force’ behind the particular constitutional

violation.” Spell v. McDaniel, 824 F.2d 1380, 1387 (4th Cir. 1987) (internal citations omitted);

see Moore v. Howard Cty. Police Dep’t, CCB-10-1430, 2010 WL 4722043, at *2 (D. Md. Nov.

15, 2010). As the Monell Court said, 436 U.S. at 694, “when execution of a government’s policy

or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to

represent official policy, inflicts the injury the government as an entity is responsible under

§ 1983.”

         A plaintiff who seeks to impose § 1983 liability “on a municipality must . . . adequately

plead and prove the existence of an official policy or custom that is fairly attributable to the

municipality and that proximately caused the deprivation of their rights.” Jordan by Jordan v.

Jackson, 15 F.3d 333, 338 (4th Cir. 1994); see also Board of Cnty. Comm’rs of Bryan Cnty. v.

Brown, 520 U.S. 397, 403 (1997); Kirby v. City of Elizabeth City, 388 F.3d 440, 451 (4th Cir.

2004), cert. denied, 547 U.S. 1187 (2006); Young v. City of Mount Ranier, 238 F.3d 567, 579 (4th

Cir. 2001). A plaintiff may demonstrate the existence of an official policy in three ways: (1) a



                                                  28
written ordinance or regulation; (2) certain affirmative decisions of policymaking officials; or (3)

in certain omissions made by policymaking officials that “manifest deliberate indifference to the

rights of citizens.” Carter v. Morris, 164 F.3d 215, 218 (4th Cir. 1999). “Locating a ‘policy’

ensures that a municipality is held liable only for those deprivations resulting from the decisions

of its duly constituted legislative body or of those officials whose acts may fairly be said to be

those of the municipality.” Bd. of Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 403-04 (1997).

        “An official policy often refers to ‘formal rules or understandings . . . that are intended to,

and do, establish fixed plans of action to be followed under similar circumstances consistently and

over time,’ and must be contrasted with ‘episodic exercises of discretion in the operational details

of government.’” Semple v. City of Moundsville, 195 F.3d 708, 712 (4th Cir. 1999) (alteration in

Semple; citations omitted). However, “the governmental unit may create an official policy by

making a single decision regarding a course of action in response to particular circumstances.” Id.

Moreover, “[o]utside of such formal decisionmaking channels, a municipal custom may arise if a

practice is so ‘persistent and widespread’ and ‘so permanent and well settled as to constitute a

“custom or usage” with the force of law.’” Carter, 164 F.3d at 218 (quoting Monell, 436 U.S. at

691); see Simms ex rel. Simms v. Hardesty, 303 F. Supp. 2d 656, 670 (D. Md. 2003).

       In Owens, 767 F.3d at 402, the Fourth Circuit made clear that to establish a Monell claim

on the basis of pattern and practice, the plaintiff “must point to a ‘persistent and widespread

practice[] of municipal officials,’ the ‘duration and frequency’ of which indicate that policymakers

(1) had actual or constructive knowledge of the conduct, and (2) failed to correct it due to their

‘deliberate indifference.’” (Quoting Spell, 824 F.2d at 1386-91) (alteration in Owens).

       Bifurcation is common in § 1983 cases in which claims are asserted against individual

defendants and their municipal employers. Courts have consistently found that “bifurcation



                                                 29
of . . . Monell supervisory claims from the individual claims is appropriate and often desirable.”

Brown, RDB-11-1901, 2012 WL 2188338, at *4; see also James v. Frederick Cnty. Pub. Schs.,

441 F. Supp. 2d 755, 762 (D. Md. 2006); Robertson v. Prince George’s Cnty., 215 F. Supp. 2d

664, 665 (D. Md. 2002). In the ordinary course, before determining whether a plaintiff has

established a claim for municipal liability under Monell, the court must first “determine whether

the complaint states a claim for a predicate constitutional violation.” Baker v. Dist. of Columbia,

326 F.3d 1302, 1306 (D.C. Cir. 2003).

        Generally, a plaintiff’s § 1983 claims “hinge on his ability to show that [individual

defendants] violated his constitutional rights.” Id.; see also Young, 238 F.3d at 579 (recognizing

that a municipality can only be liable under § 1983 if the plaintiff establishes that a municipal

employee violated his constitutional rights); Temkin v. Frederick Cnty. Comm’rs, 945 F.2d 716,

724 (4th Cir. 1991) (“A claim of inadequate training under section 1983 cannot be made out against

a supervisory authority absent a finding of a constitutional violation on the part of the person being

supervised.”), cert. denied, 502 U.S. 1095 (1992); Burgess v. Balt. Police Dep’t, RDB-15-0834,

2016 WL 1159200, at *1 (D. Md. Mar. 23, 2016) (“Under 42 U.S.C. § 1983, a municipality or

employer cannot be held vicariously liable based solely on an agency relationship.”); Williamson

v. Prince George’s Cnty., DKC-10-1100, 2011 WL 1065780, at *2 (D. Md. Mar. 21, 2011) (“A

municipality can only be held liable under § 1983 if the plaintiff first establishes that some county

employee violated his constitutional rights.”); Marryshow v. Town of Bladensburg, 139 F.R.D.

318, 319 (D. Md. 1991) (“Under Section 1983, to hold the [supervisor and municipal] Defendants

liable, Plaintiff must first establish that at least one [individual] Defendant violated his

constitutional rights.”).




                                                 30
       Thus, Monell claims “are good candidates for bifurcation because when no governmental

employees are found liable, no subsequent trial of the municipality is necessary.” Beasley, DKC-

10-0049, 2010 WL 3221848, at *3. Put another way, “[b]ecause of the secondary nature of a

municipality on potential liability under § 1983, courts have frequently bifurcated discovery and

or trial so that cases proceed first with a trial against the individual defendant(s) alleged to be

primarily liable.” Taylor v. Maryland, DKC-10-2167, 2010 WL 5247903, at *2 (D. Md. Dec. 16,

2010); see Burgess, RDB-15-0834, 2016 WL 1159200, at *1 (finding bifurcation appropriate

“[g]iven the derivative nature of [the Baltimore Police Department’s] potential liability”).

Bifurcation “in such situations streamline[s] the issues for trial [and], it prevents prejudice to the

individual defendants that would otherwise arise from the introduction of evidence of prior

incidents of police brutality in order to make a case against the municipality.” Taylor, DKC-10-

2167, 2010 WL 5247903, at *2.

       To be sure, “Monell . . . and its progeny do not [always] require that a jury must first find

an individual defendant liable before imposing liability on [a] local government.” Anderson v.

City of Atlanta, 778 F.2d 678, 686 (11th Cir. 1985).       There are some narrow circumstances in

which “a finding of no liability on the part of the individual municipal actors can co-exist with a

finding of liability on the part of the municipality.”   Int’l Ground Transp., Inc., 475 F.3d at 219;

see also, e.g., Thomas v. Cook Cnty. Sheriff’s Dept., 604 F.3d 293, 305 (7th Cir. 2010). But, in

such cases, municipal liability under Monell is limited to situations in which “such a finding would

not create an inconsistent verdict” as to the individual defendants. Thomas, 604 F.3d at 305

(emphasis in Thomas).

       For example, in Thomas, the Seventh Circuit determined that a municipality could be held

liable under Monell for a prisoner’s death even though none of the private prison health care



                                                  31
employees were found to have violated the decedent’s constitutional rights. The Thomas Court

noted that a critical fact supporting the jury’s finding of Monell liability was that the individual

defendants were physically unable to access prisoners’ medical requests as a result of the county’s

policy. Thus, the Court concluded that liability on the part of the county was not inconsistent with

the jury’s finding in favor of the individual defendants. Id.

       Moreover, “the combined acts or omissions of several employees acting under a

governmental policy or custom may violate an individual’s constitutional rights,” even if the

conduct of “no one employee may violate” those rights. Garcia v. Salt Lake Cnty., 768 F.2d 303,

310 (10th Cir. 1985); see Speer v. City of Wynne, Arkansas, 276 F.3d 980, 986 (8th Cir. 2002)

(“[S]ituations may arise where the combined actions of multiple officials or employees may give

rise to a constitutional violation, supporting municipal liability, but where no one individual's

actions are sufficient to establish personal liability for the violation.”). But, these situations most

often arise in cases where a plaintiff alleges understaffing by the municipality. No such allegation

is made here.

       In Garcia, 768 F.2d 303, plaintiffs brought suit against Salt Lake County and its officers,

asserting claims under § 1983 following the death of a prisoner. Id. at 305-06. Plaintiffs asserted

that the County was liable under Monell because that there was no physician present at the jail

most of the time, including when the decedent had stopped breathing. Id. at 308. At trial, although

the jury found none of the individual officers responsible under § 1983, the jury concluded that

Salt Lake County was liable under Monell. Id. at 306. The County appealed, claiming that a

municipality can only be liable under § 1983 if individual officers are found to have violated the

decedent’s civil rights. Id. The Tenth Circuit agreed with the plaintiffs, concluding that a finding




                                                  32
of liability against the County was not inconsistent with the finding that the individual officers

were not liable. Id. at 308.

       Similarly, in Anderson, 778 F.2d 678, plaintiffs brought suit, inter alia, against, the City of

Atlanta and individual police officers who were working at the city’s Pre-Trial Detention Center

as a result of the death of a detainee. Id. at 680. The jury found none of the individual officers

liable under § 1983, but determined that the city was liable because of understaffing. Id. at 686.

The district court then granted defendants’ motion for judgment notwithstanding the verdict, on

the ground that the city could not be liable under Monell if the individual officers were found not

to have violated the decedent’s constitutional rights. Id. In reversing the trial court, the Eleventh

Circuit stated: “[I]f the jury were to find, as it did, that the deprivation of [the decedent’s]

constitutional rights was a result of understaffing, then it would logically find no fault on the part

of the individual arresting officers.” Id. Nevertheless, the court reasoned, id.: “The jury could

reasonably find that a policy of understaffing resulted in the unavailability of medical personnel

and prevented individual officers from being able to do their tasks properly. . . . We see no

inconsistency in the jury verdict holding the City liable and the individual officers not liable.”

       Courts have also determined that municipal liability under Monell is appropriate in the

absence of liability for individual officers where “the injuries complained of are not solely

attributable to the actions of named individual defendants.” Barrett v. Orange Cnty. Human Rights

Comm’n, 194 F.3d 341, 350 (2d Cir. 1999). And, courts have found municipal liability appropriate

in the absence of a finding of individual officer liability under § 1983 where the individual officers

are entitled to qualified immunity. Int’l Ground Transp., Inc., 475 F.3d at 219; accord Awalt v.

Marketti, No. 11 C 6142, 2012 WL 1161500, at *12 (N.D. Ill. Apr. 9, 2012). But here, the defense

of qualified immunity has not been asserted by the Individual Medical Defendants.



                                                 33
        Plaintiff alleges, ECF 1, ¶ 78:

                During Plaintiff’s detention at JCI and for a period of time prior thereto,
        Wexford had notice of a widespread practice by its employees and agents at JCI
        under which involved [sic] inaccurately reporting symptoms of detainees with
        serious medical needs, particularly those with serious medical needs that required
        emergency medical treatment. It was common to observe detainees of JCI
        repeatedly requesting medical care and medication, but whose requests were
        routinely denied or complete [sic] ignored. On information and belief, a significant
        portion of these denials of medical care resulted in serious bodily injury.

        Plaintiff also alleges that Wexford agents failed to communicate the medical needs of

inmates among themselves, failed to accurately record symptoms, failed to respond to detainees

who needed emergency treatment, and did not properly treat detainees. Id. ¶ 79. However, Haugie

has not alleged that Wexford had policies of inadequate staffing at the relevant time. See, e.g.,

Thomas, 604 F.3d at 305; cf. Anderson, 778 F.2d at 686; Garcia, 769 F.2d at 308. And, Haugie

has not identified any acts outside of the conduct by the Individual Medical Defendants that

allegedly violated his constitutional rights.   Cf. Thomas, 604 F.3d at 305 (stating that the

municipality could be liable under Monell without a finding of liability on the part of individual

defendants if “the plaintiff here had only sued the County, or didn’t know, because of some

breakdown in recording shifts, who the [medical staff] on duty were”).

        In this case, then, it would appear that the Monell claim depends on a finding of liability

on the part of the health care providers. Nevertheless, I express no ruling on whether, if a jury

were to exonerate the Individual Medical Defendants, plaintiff would be entitled to proceed on his

Monell claim. Regardless, bifurcation is appropriate.

                                                     3.

        In my view, bifurcation is appropriate because it will promote judicial economy, conserve

the parties’ resources, and avoid prejudice to the Individual Medical Defendants, and will not

prejudice the plaintiff.

                                                34
         As a practical matter, it would save time and resources, and promote judicial economy, to

defer consideration of the Monell claim until after a determination of the liability of the Individual

Medical Defendants. If Haughie fails to succeed on his claim of constitutionally inadequate

medical care, this may obviate altogether the basis for a Monell claim. If he does not succeed on

the individual claims, he might also choose to forgo the Monell claim. And, if he does succeed in

the claims against the Individual Medical Defendants, Wexford might consider a resolution of the

Monell claim, without the need for a trial. Any one of these scenarios would spare the Court and

the parties of the burdens and challenges of litigating the Monell claim.

         Moreover, the scope of discovery in a case with a Monell Claim is far broader than what is

appropriate in an inadequate medical care claim. In a Monell case, a plaintiff generally seeks to

rely on prior incidents involving other people. Haugie contends that he would elicit this kind of

information through depositions of “supervisory managers or requests for production of the

individual Defendants’ personnel files.” ECF 25 at 9. According to defendants, such discovery

would involve combing through the records of 18,000 to 21,000 inmates. ECF 27 at 7. This is

obviously unduly burdensome when the need for such information is unrelated to the threshold

claim.

         Notably, evidence of any prior failures of Wexford to provide adequate care to inmates in

unrelated situations may be admissible against Wexford in regard to the Monell claim. But, such

evidence is not likely to be admissible against the Individual Medical Defendants.

         Such evidence is also potentially inflammatory in regard to the individual defendants, and

it would be difficult for the jury to compartmentalize such evidence. See Veal v. Kachiroubas,

No. 12 C 8342, 2014 WL 321708, at *6 (N.D. Ill. Jan. 29, 2014) (“Presenting evidence to the jury

regarding a village-wide policy, practice or custom involving multiple improper police actions



                                                 35
poses a danger of undue prejudice to the defendant officers by creating the perception that the

police department routinely acts improperly, even if the officers acted properly in this case.”);

Taylor, 2010 WL 5247903, at *2 (“[W]hile a jury instruction could limit the harm to [the

defendant] from prejudicial evidence, no instruction is likely to remove entirely the potential for

prejudice.”); Beasley, 2010 WL 3221848, at *3 (finding that such evidence against a municipality

“would be highly prejudicial to the individual government employees”). Bifurcation of the Monell

Claim will allow the Court to separate issues and evidence as necessary to avoid prejudice.

        In addition, bifurcation will facilitate an expeditious trial as to the Individual Medical

Defendants (assuming the constitutional claim survives to trial), because it avoids the delay

inherent in the extensive discovery that would be required to establish a Monell claim. This would

lead to a reduction of costs, without any real prejudice to plaintiff. And, if the case goes to trial

on the threshold claim, this avoids prolonging the trial.

        As Judge Chasanow has said: “Streamlining the issues and limiting discovery . . . will curb

rather than increase costs. . . .” Taylor, 2010 WL 5247903, at *2; see also Beasley, 2010 WL

3221848, at *3 (stating that “bifurcation allows the court to isolate evidence regarding municipal

policies and customs . . . .”); Dawson, 896 F. Supp. at 540 (discussing, in the context of

a Monell Claim, coupled with allegations against individual officers, that “[t]he best way to avoid

the conflicts resulting in trying the two claims together is to bifurcate them”); Marryshow, 139

F.R.D. at 320 (finding that “[b]ifurcation facilitates a trial in which the Court can allow in evidence

only that portion, if any, of the Plaintiff's custom, practice or policy evidence that is relevant and

admissible . . . .”).

        And, I am not persuaded by plaintiff’s argument that bifurcation would infringe on his

Seventh Amendment right to a jury trial. The Seventh Amendment provides: “In suits at common



                                                  36
law, where the value in controversy shall exceed twenty dollars, the right of trial by jury shall be

preserved, and no fact tried by a jury, shall be otherwise reexamined in any court of the United

States, than according to the rules of the common law.”

        The Court of Appeals for the Fifth Circuit has explained: “The Seventh Amendment

entitles parties to have fact issues decided by one jury, and prohibits a second jury from

reexamining those facts and issues.[] Thus, [the] Constitution allows bifurcation of issues that are

so separable that the second jury will not be called upon to reconsider findings of fact by the first.”

Castano v. Am. Tobacco Co., 84 F.3d 734, 750 (5th Cir. 1996); accord Matter of Rhone-Poulenc

Rorer, Inc., 51 F.3d 1293, 1303 (7th Cir.) (“The right to a jury trial in federal civil cases, conferred

by the Seventh Amendment, is a right to have juriable issues determined by the first jury impaneled

to hear them (provided there are no errors warranting a new trial), and not reexamined by another

finder of fact.”), cert. denied, 516 U.S. 867 (1995).

        Bifurcation of the Monell Claim against Wexford will not abridge plaintiff’s Seventh

Amendment rights. As defendants point out, the bifurcation plan under consideration would

ensure that the first jury’s decision is not reexamined by the second jury. ECF 27 at 5. In

particular, the first jury would consider whether one or more of the Individual Medical Defendants

violated Haugie’s constitutional rights, while the second jury would be asked to determine whether

Wexford’s policies, procedures, and customs were the moving force behind the provision of

allegedly inadequate medical care. Id. If some or all of the Individual Medical Defendants are

found to have violated Haugie’s constitutional rights, the second jury will be instructed

accordingly and informed that it may not reconsider that issue. As Judge Quarles stated in

Newsome v. Up-to-Date Laundry, Inc., 219 F.R.D. 356, 364 (D. Md. 2004): “[I]n a bifurcated trial,




                                                  37
the Court would avoid conflicts with the reexamination clause of the Seventh Amendment by using

a detailed verdict form to record the first phase jury's factual findings.”

        In sum, I am satisfied that the Court can avoid any risk of infringing on plaintiff’s Seventh

Amendment rights through the careful crafting of jury instructions and verdict forms.            By

exercising caution, as judges in this District have done many times under similar circumstances,

the Court will ensure that any issues considered by the first jury are not reconsidered by the second

jury.

                                           III.    Conclusion

        For the aforementioned reasons, I shall grant the Motion to Amend (ECF 30); I shall deny

Wexford’s Motion (ECF 20) as premature; I shall deny the Motion to Dismiss (ECF 17), as moot;

and I shall grant the Motion to Bifurcate (ECF 21).

        An Order follows.


Date: March 9, 2020                                                   /s/
                                                               Ellen L. Hollander
                                                               United States District Judge




                                                  38
